Citation Nr: 0712415	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  05-20 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for pes planus.  

2.  Entitlement to service connection for a bilateral ankle 
disorder.  

3.  Entitlement to service connection for a back disorder.  

4.  Entitlement to service connection for a right arm 
disorder.  

5.  Entitlement to service connection for Barrett's 
esophagus.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
October 1969.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2004 rating decision of the 
Cleveland, Ohio, VA Regional Office (RO).  

In May 2005, AMVETS revoked its power of attorney.  The 
veteran has not appointed any other representative to assist 
him with his claims.


FINDINGS OF FACT

1.  Pes planus was noted on the November 1967 service 
entrance examination report.

2.  There is clear and unmistakable evidence demonstrating 
that preexisting pes planus was not aggravated during 
service.  

3.  A bilateral ankle disorder is not shown.  

4.  A back disorder is not shown.  

5.  A right arm disorder is not shown.  

6.  Barrett's esophagus was not "noted" on the November 
1967 service entrance examination report.  

7.  Clear and unmistakable evidence sufficient to rebut the 
presumption of soundness in regard to Barrett's esophagus at 
service entrance in November 1967 has not been presented.

8.  Barrett's esophagus was not manifest in service and is 
not attributable to service.  


CONCLUSIONS OF LAW

1.  Pes planus clearly and unmistakably preexisted service 
and was not aggravated by service, and the presumption of 
soundness at entry is rebutted.  38 U.S.C.A. § 1111 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.304 (2006).

2.  Pes planus was not aggravated during service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303 
(2006); VAOPGCPREC 3-03 (July 16, 2003).

3.  A bilateral ankle disorder was not incurred or aggravated 
in active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).

4.  A back disorder was not incurred or aggravated in active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2006).

5.  A right arm disorder was not incurred or aggravated in 
active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2006).

6.  Barrett's esophagus was not incurred or aggravated in 
active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  In December 2003 and January 2004, 
the veteran was sent VCAA notification.  Notice predated the 
initial unfavorable decision.  Although the 4th and 5th 
elements were not addressed at that time, the Board herein is 
not granting service connection; thus, that matter is moot 
with no prejudicial error as addressed below.  

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice by letters dated in December 2004 and January 
2004.  These letters notified the claimant of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to the benefits sought and whether or 
not the claimant or VA bore the burden of producing or 
obtaining that evidence or information.  Consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the RO 
essentially satisfied the notice requirements in this letter 
by:  (1) informing the claimant about the information and 
evidence not of record that was necessary to substantiate the 
claims; (2) informing the claimant about the information and 
evidence the VA would seek to provide; (3) informing the 
claimant about the information and evidence the claimant was 
expected to provide; and (4) requesting the veteran inform 
the RO of any information or evidence the claimant wanted the 
RO to obtain and requesting that the claimant provide copies 
of any private treatment records in the claimant's possession 
that pertained to the claims.

VCAA notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
 
As noted, the claimant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but the claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.  Despite the 
inadequate notice provided to the veteran on these latter 
two elements, the Board finds no prejudice to the claimant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claimant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.   
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  There is 
sufficient competent evidence of record to decide the claim, 
as set forth below.  See 38 C.F.R. § 3.159 (c)(4). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by VA or by the claimant, and there is no 
other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces.  38 
C.F.R. § 3.303 (2006).  Service connection may also be 
granted for arthritis when it is manifested to a compensable 
degree within one year following discharge from active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such.  38 U.S.C.A. § 1111 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.304(b) (2006).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  In its decisions, the Board is bound to 
follow the precedent opinions of the General Counsel.  38 
U.S.C.A. § 7104(c).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than the 
ones listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 
3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), diabetes, and chronic lymphocytic leukemia.  
38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes the veteran did not engage in 
combat with the enemy.  Thus, he is not entitled to 
application of the provisions of 38 U.S.C.A. § 1154(b) (West 
2002 & Supp. 2005).

I.  Pes Planus

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).  In this case, pes planus was 
specifically noted on the November 1967 service entrance 
examination.  Thus, the Board finds that pes planus 
preexisted service in November 1967.  

The Board notes that VAOPGCPREC 3-03 (July 16, 2003), has 
established that there are two steps to rebut the presumption 
of soundness at entry.

First, there must be clear and unmistakable evidence that pes 
planus preexisted service.  Second, there must be clear and 
unmistakable evidence that pes planus was not aggravated 
during service.  If both prongs are not met, the presumption 
of soundness at entry is not rebutted.

As noted above, the veteran had preexisting pes planus at 
service entrance.  In addition, his lower extremities were 
assigned a profile of "2."  While a March 1968 treatment 
record notes fallen arches of the right and left foot, the 
October 1969 separation examination report shows the feet 
were normal.  The Board notes his lower extremities were 
assigned a profile of "1."  On the accompanying medical 
history, he denied having or having had foot trouble.  The 
Board finds this evidence clearly and unmistakable shows the 
veteran's pes planus was not aggravated during service.  

The veteran is competent to report his symptoms; however, he 
is not a medical professional and his statements do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge.  The contemporaneous service medical records 
showing his feet were normal at separation are more probative 
that the veteran's unsupported lay opinion.  

The evidence clearly and unmistakably shows that preexisting 
pes planus was not aggravated during service.  Consequently, 
the benefits sought on appeal are denied.  

II.  Bilateral Ankles, Back, and Arm 

Essentially, the veteran asserts that he has a disorder of 
the back, right arm, and bilateral ankles as a result of 
service.  In order to establish service connection, the 
evidence must show a current disability related by competent 
evidence to in-service disease or injury.  

The November 1967 service entrance examination report shows 
the upper and lower extremities, and spine and 
musculoskeletal system were normal.  At separation in October 
1969, the upper extremities and lower extremities, and spine 
and musculoskeletal system were normal.  On the accompanying 
medical history, he denied having or having had, swollen or 
painful joints, arthritis, a painful or trick shoulder or 
elbow, and back trouble of any kind.  In addition, a post 
service October 1981 VA Agent Orange examination report notes 
the muscles and joints of the upper and lower extremities 
were normal, as were ambulation and coordination.  Slight 
swelling in the left ankle was noted to be due to a recent 
fracture on August 23, 1981, not during service.  The spine 
was noted to have normal configuration, mobility, and 
tenderness.  The Board notes that reference to arthritis in a 
January 1997 private treatment record pertained to the hands.  

The veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
His statements do not constitute competent medical evidence 
in regard to diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992) (lay persons are not competent 
to offer evidence that requires medical knowledge).  In this 
case, there is no evidence of in-service complaints, 
treatment or findings of a disorder of the right arm, back, 
or ankles, and no competent post service evidence of a 
chronic disorder of the right arm, back, or ankles.  Absent a 
current disability related by competent evidence to service, 
service connection is not warranted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

III.  Barrett's Esophagus

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  At service entrance in 
November 1967, the mouth and throat were normal.  Barrett's 
esophagus was not noted at service entrance.  Thus, the 
veteran is entitled to a presumption of soundness at service 
entrance.  The Board notes that while a January 1997 private 
record of treatment reflects complaints of heartburn and that 
he had had problems since childhood, there is, however, no 
evidence that the veteran had Barrett's esophagus or other 
gastrointestinal disorder at service entrance.  Thus, the 
issue is whether the veteran has a current disability related 
by competent evidence to in-service disease or injury.

Service medical records are negative for complaints, 
findings, or treatment of Barrett's esophagus.  The November 
1967 service entrance examination report shows the mouth and 
throat were normal.  The October 1969 separation examination 
report shows that the mouth and throat were normal.  

Post service private treatment records reflect complaints of 
heartburn in January1997.  The assessments were 
gastritis/esophagitis, GERD and peptic ulcer disease.  A 
November 1998 lower esophagus biopsy showed changes 
consistent with reflux esophagitis and changes consistent 
with Barrett's esophagus.  Chronic inflammation was noted.  A 
March 1999 record shows diagnoses to include hiatal hernia 
and peptic ulcer.  There is, however, no competent evidence 
of Barrett's esophagus in service and no competent evidence 
relating Barrett's esophagus to service.  The veteran is not 
a medical professional and he is not competent to relate a 
disorder of the esophagus to service.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494- 95 (1992) (lay persons are not 
competent to offer evidence that requires medical knowledge).  
The more probative and reliable evidence is the 
contemporaneous service medical records showing the mouth and 
throat were normal at separation.  Such is far more probative 
than the veteran's unsupported lay opinion.  

In a February 2004 statement in support of the claim, the 
veteran asserted that Barrett's esophagus is related to 
exposure to Agent Orange during service in Vietnam.  The 
Board notes that it is clear from the veteran's DD Form 214 
that he served in Vietnam, and is presumed to have been 
exposed to Agent Orange.  Barrett's esophagus, however, is 
not a disease which is presumptive of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent.  The Board notes that the Secretary of VA 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
57586- 57589 (1996); 64 Fed. Reg. 59232-59243 (1999); 67 Fed. 
Reg. 42600-42608 (2002).  

In sum, Barrett's esophagus was not manifest in service and 
is not attributable to service.  The preponderance of the 
evidence is against the claim of entitlement to service 
connection for Barrett's esophagus and there is no doubt to 
be resolved.  Consequently, the benefits sought on appeal are 
denied.








ORDER

Service connection for pes planus is denied.  

Service connection for a bilateral ankle disorder is denied.  

Service connection for a back disorder is denied.  

Service connection for a right arm disorder is denied.  

Service connection for Barrett's esophagus is denied.  



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


